Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 21, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-01005-CR
                                NO. 14-13-01006-CR



                   IN RE GARY WAYNE BRYAN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             356th District Court
                            Hardin County, Texas
                     Trial Court Cause No. 19201 & 19537

                         MEMORANDUM OPINION

      On November 8, 2013, relator Gary Wayne Bryan filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Abel Acosta,
Clerk of the Texas Court of Criminal Appeals, to provide him with the trial record
at no cost.
      A court of appeals has the authority to issue writs of mandamus against a
judge of a district or county court in the court of appeals’ district and all writs
necessary to enforce its jurisdiction. Tex. Gov’t Code Ann. § 22.221(b). The
Clerk of the Texas Court of Criminal Appeals is not a judge of a district or county
court, and relator has not shown that the issuance of a writ of mandamus is
necessary to enforce our jurisdiction. Therefore, we have no authority to issue a
writ of mandamus against the Clerk of the Texas Court of Criminal Appeals.

      Relator also complains that the Honorable Steve Thomas of the 365th
District Court of Hardin County has neither heard nor scheduled a hearing on his
motion to provide him the trial record at no cost. Hardin County is not within our
appellate district. Tex. Gov’t Code Ann. § 22.201(o). Instead, Hardin County is
within the Ninth Court of Appeals’ district. Id. § 22.201(j). Because Hardin
County is not in our appellate district, we have no authority to issue a writ of
mandamus directed at the judge of the 365th District Court.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.

                                         PER CURIAM

Panel Consists of Justices Christopher, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2